                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAVON HEMPHILL,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:21cv288 SRC
                                                 )
ST. LOUIS CITY JAILS, et al.,                    )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Davon Hemphill, an inmate at

the St. Louis City Justice Center, for leave to commence this civil action without prepaying fees

or costs. For the reasons explained below, the Court will grant the motion and assess an initial

partial filing fee of $1. Additionally, the Court will give plaintiff the opportunity to file an

amended complaint, and will deny his motion for injunctive relief.

                                          28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to his account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
payments to the Clerk of Court each time the amount in the account exceeds $10.00, until the

filing fee is fully paid. Id.

        Plaintiff did not provide the certified copy of his institution account statement required by

28 U.S.C. § 1915(a)(2), nor did he respond to this Court’s earlier order directing him to do so.

Nevertheless, based upon plaintiff’s averments in the instant motion, the Court has determined to

grant plaintiff leave to proceed in forma pauperis in this action, and will assess an initial partial

filing fee of $1. See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is

unable to provide the Court with a certified copy of his prison account statement, the Court

should assess an amount “that is reasonable, based on whatever information the court has about

the prisoner’s finances.”).

                                Legal Standard on Initial Review

        This Court is required to review complaint filed in forma pauperis, and must dismiss it if

it is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. §

1915(e)(2). An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        A claim is facially plausible when the plaintiff “pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a plaintiff need not allege facts in

painstaking detail, the facts alleged “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. This standard “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the
                                                 2
reviewing court to draw upon judicial experience and common sense. Id. at 679. The court must

assume the veracity of well-pleaded facts, but need not accept as true “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Id. at 678 (citing

Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                            The Complaint

        Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 on behalf of himself, an inmate

named Calvin Burke, 1 and the inmate population as a whole. Named as defendants are “St. Louis

City Jails,” the Mayor and Public Safety Director of the City of St. Louis, nine corrections

officials, and one Dr. Fredrick Echols. Plaintiff avers he sues the individual defendants in their

official and individual capacities.



1
  At the time this action was filed, Calvin Burke was severed from this action and a separate civil action
was opened for him. See Burke v. St. Louis City Jails, et al., No. 4:21-cv-257-RLW (E.D. Mo. Mar. 1,
2021). On July 2, 2021, that civil action was dismissed after mail this Court sent to Burke was returned
without a forwarding address, and Burke failed to notify the Court of his current address within the time
required by this Court’s Local Rules.
                                                    3
       The complaint is handwritten on notebook paper, and spans 25 pages. Included is a

section titled “Gravemen [sic] of Complaint” that states in part:

       Plaintiffs a group of pre-trial detainees and convicted prisoners priorly held at the
       so-called Medium Security Institution, infamously known as the Workhouse bring
       this Federal Civil Rights Complaint pursuant to 42 U.S.C. § 1983 for violation of
       their constitutional rights particularly 1st, 4th, 5th and 14th Amendments past,
       present and up to the filing of this complaint respectively.

(ECF No. 1 at 2). The majority of the complaint describes conditions that allegedly violate the

constitutional rights of the inmate population as a whole. Plaintiff does allege that an officer

named Darden sprayed him with pepper spray on one occasion “without due process of law” and

placed him on “lockdown,” and he alleges he was “uncontroveredly [sic] denied equal protection

of the laws.” Id. at 17. However, plaintiff does not allege sufficient facts to state a plausible

claim. Plaintiff seeks monetary relief.

                                             Discussion

       The complaint is subject to dismissal. It is apparent that plaintiff filed the complaint to

seek relief on behalf of other individuals as well as himself. However, plaintiff lacks standing to

bring claims on behalf of others. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (stating that to

satisfy the standing requirement, a plaintiff “must assert his own legal rights and interests, and

cannot rest his claim to relief on the legal rights or interests of third parties”). Further, while

federal law authorizes plaintiff to plead and conduct his own case personally, 28 U.S.C. § 1654,

he is not a licensed attorney and therefore may not represent other individuals in federal court.

See Lewis v. Lenc–Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986).

       The complaint suffers from other defects. While plaintiff seeks to sue the “St. Louis City

Jails,” local jails are not legal entities that are subject to suit. Owens v. Scott Cty. Jail, 328 F.3d

1026, 1027 (8th Cir. 2003) (stating that “county jails are not legal entities amenable to suit”). See



                                                  4
also Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (affirming

dismissal of West Memphis Police Department and West Memphis Paramedic Services because

they were “not juridical entities suable as such”). Even if plaintiff had named the municipality as

a defendant, the complaint would fail to state a claim of municipal liability. See Monell v. Dept.

of Social Services of City of New York, 436 U.S. 658, 690-91 (1978). Regarding the individual

defendants, plaintiff does not clearly explain how each one is personally responsible for the

alleged constitutional violations. See Martin v. Sargent, 780 F.2d 1334 (8th Cir. 1985) (claim not

cognizable under § 1983 where plaintiff fails to allege the personal responsibility of defendant).

Finally, throughout the complaint, plaintiff offers only the type of “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements” that the Supreme Court has found deficient, and that this Court is not

required to presume true. Iqbal, 556 U.S. at 678.

       Plaintiff will be given the opportunity to file an amended complaint. Plaintiff is advised

that the amended complaint will replace the original. See In re Wireless Telephone Federal Cost

Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an

amended complaint supersedes an original complaint and renders the original complaint without

legal effect”). Plaintiff must type or neatly print the amended complaint on the Court’s prisoner

civil rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All

actions brought by self-represented plaintiffs or petitioners should be filed on Court-provided

forms where applicable.”). Plaintiff is reminded that he may not assert claims on behalf of others.

See Warth, 422 U.S. at 499.

       In the caption of the complaint form, plaintiff should write the name of the defendant he

intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties”).



                                                5
Plaintiff must avoid naming any defendant that is not directly related to his claim. Plaintiff must

also specify the capacity in which he intends to sue the defendant. In the “Statement of Claim”

section, plaintiff should begin by writing the defendant’s name. In separate, numbered

paragraphs under that name, plaintiff should set forth a short and plain statement of the facts that

support his claim or claims against that defendant. See Fed. R. Civ. P. 8(a). Each averment must

be simple, concise, and direct. See id. Plaintiff must state his claims in numbered paragraphs, and

each paragraph should be “limited as far as practicable to a single set of circumstances.” See Fed.

R. Civ. P. 10(b). If plaintiff names a single defendant, he may set forth as many claims as he has

against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff names more than one defendant, he

should only include claims that arise out of the same transaction or occurrence, or simply put,

claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will

have notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a

claim.”). Furthermore, the Court emphasizes that the “Statement of Claim” requires more than

“labels and conclusions or a formulaic recitation of the elements of a cause of action.” See

Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017).

       The Court now turns to plaintiff’s motion, which is titled “Preliminary Injunction.” (ECF

No. 3). In the motion, plaintiff describes allegedly unconstitutional jail conditions and

procedures that violate the rights of the inmate population, and he asks this Court to “grant this



                                                  6
preliminary injunction against the defendants forthwith to stop their practice that place [sic] them

and those similarly situated in imminent danger.” Id. at 4. Plaintiff did not frame his motion

under the Federal Rules of Civil Procedure, but it is the functional equivalent of a motion under

Rule 65(b)(1), which governs issuing a temporary restraining order without notice to the adverse

party or his attorney. Under Rule 65(b)(1), this Court may issue a temporary restraining order

“only if…specific facts in an affidavit or verified complaint clearly show that immediate and

irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

in opposition.” Fed. R. Civ. P. 65(b)(1)(A). Here, plaintiff impermissibly attempts to seek relief

on behalf of others. He has also failed to file a complaint that survives the initial review required

by 28 U.S.C. § 1915(e)(2). It therefore cannot be said that specific facts in a verified complaint

clearly show that plaintiff will suffer immediate and irreparable injury, loss or damage before the

adverse parties can be heard in opposition. The instant motion will therefore be denied, and the

Court will entertain future such motions, if appropriate, as this litigation progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion seeking leave to commence this

action without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that, within thirty (30) days from the date of this order,

plaintiff must pay an initial filing fee of $1. Plaintiff is instructed to make his remittance payable

to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.



                                                  7
       IT IS FURTHER ORDERED that, within thirty (30) days from the date of this order,

plaintiff must file an amended complaint on the Court’s form and in accordance with the

instructions herein.

       IT IS FURTHER ORDERED that plaintiff’s motion titled “Preliminary Injunction”

(ECF No. 3) is DENIED.

       Plaintiff’s failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

       Dated this 12th day of July, 2021.




                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                              8
